DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11, 19, and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 9, 2022.
Claim Objections 
Claim 13 recites “the baluster panel unit.” Claim 13 depends from claim 12 which recites “baluster panel unit body.” In order to maintain consistent terminology it is recommended that claim 13 recite --the baluster panel unit body…--
Claim 15 recites “the at least one functional module.” Claim 15 depends from claim 12 which recites “one or more functional modules.” In order to maintain consistent terminology it is recommended that claim 15 recite --wherein the one or more functional modules comprises at least two functional modules…--
Claim 18 recites “the baluster panel.” Claim 18 depends from claim 12 which recites “baluster panel unit body.” In order to maintain consistent terminology it is recommended that claim 18 recite --the baluster panel unit body…--
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowley et al. (US 2009/0200531), hereinafter referred to Rowley.
Regarding claim 12, Rowley discloses a baluster for a deck system, the baluster comprising: 
a baluster panel unit body (20), the body including a hollowed-out section (section defined by 70 forming a hollow channel 72 of Fig 16 or section defined by 80 forming hollow channel 82 of Fig 19) defining a module insert (Rowley: Figures 16 or 19); and 
one or more functional modules (90) configured to be secured into the module insert.  
Regarding claim 13, wherein the module insert includes a groove (72 or 84) extending at least partially along a length of the baluster panel unit (Rowley: Figures 17, 18, 20, and 21; functional module 74 or 89 or 90 is provided as an insert which is received into grooves 72 or 84 of the module insert of the baluster panel unit 20). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rowley, as applied in claim 12 above, in view of Sutton et al. (US 2011/0283632), hereinafter referred to as Sutton.
Regarding claim 14, Rowley discloses that the deck system includes one or more functional modules which includes at least one solar panel module (90). However, Rowley fails to further disclose that the functional modules include a communication module, a battery pack module, a light module, or a speaker module. However, Sutton discloses that it is known for a barrier system to include a communication module (wireless transmission), a battery (paragraph [0128]), a light module (392), and a speaker module (370) in order to provide the barrier with multi-functional capabilities as a modular system. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to further modify Rowley so that the functional modules provided on the balusters further include a communication module, a battery pack, a light module, and a speaker module, since such modules are known to be provided in multi-functional barrier systems. Although Sutton is directed to a wall system for an office, it serves as a barrier in the same manner as a deck system serves as a barrier and one would look to Sutton in modifying Rowley in order to provide a barrier with multi-functional capabilities. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rowley, as applied in claim 12 above, in view of Richison et al. (US 2013/0320281), hereinafter referred to as Richison.
Regarding claim 15, Rowley above discloses the one or more functional module (74 or 89 or 90) spans an entire height of the module insert of the baluster panel and fails to disclose a panel filler insert module configured to be secured to the module insert to fill a gap between at least two functional modules. However, Richison discloses that it is known to have a module insert in which a module (67a) is inserted and spans and entire height and further discloses that a module (67b) having smaller dimensions and secured to the module insert further has panel filler inserts (short segments of 66) provided above and below the module (67b) in order to fill gaps (Richison: Figure 7; paragraph [0028]). It would have been obvious to one hainvg ordinary skill in the art befor the effective filing date of the claimed invention to provide at least two functional modules since it has been held that mere duplication of the essential working pars of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One would be motivated to provide multiple functional modules in order to provide multiple solar panels (90) or to provide multiple different appearances (74 or 89) or designs or functions on the baluster. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Rowley and provide panel filler insert modules in order to fill gaps when a module of shorter dimensions is provided on the baluster to accommodate . All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rowley, as applied in claim 12 above, in view of Forbis et al. (US 2003/0136068), hereinafter referred to as Forbis.
Regarding claims 16-18, Rowley fails to further disclose a drain element. However, Forbis discloses that it is known for balusters (posts) to be provided with a drain element (recess 54) arranged at a lower end of the baluster and configured to collect moisture (water) and redirect the moisture out from the baluster through a discharge channel (see page channel 56) in order to prevent water accumulation (Forbis: paragraph [0036]). It would have been obvious to one having ordinary skill in the art at the time of filing the invention to further modify Rowley such that it is provided with a drain element including a recess and a discharge channel in order to collect and redirect moisture (water) out from the baluster panel since it is a known technique for improving balusters (posts) by removing water and preventing accumulation of water and deterioration of the balusters, as taught by Forbis. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant’s arguments with respect to Rowley have been considered but are not persuasive. Applicant argues that Rowley fails to disclose a baluster panel that includes “a hollowed-out section defining an module insert” wherein one or more functional modules are configured to be secured into the module insert. Examiner respectfully disagrees. The baluster panel unit body (20) has a hollowed-out section that is defined by sections forming channels. As shown in Figure 16 and 17, the hollowed-out section is defined by the channel 70 forming hollow section 72 which receives a module 74, with the channel 70 being connected to and therefore part of the panel unit body. Figures 19, 20, and 21 show the baluster (20) has a hollowed out section defined by 82 forming channel 84 which receives module 89 or 90. The sections formed by the elements 70 and 82 are understood to be hollowed-out sections since they are hollow and allow insertion of the modules. The sections are attached to the body of the baluster panel unit body and therefore understood to fulfil the limitation “a baluster panel unit body, the body including a hollowed-out section…”
Applicant’s arguments with respect to Sutton have been considered but are not persuasive. Applicant argues that Sutton does not disclose a baluster for a deck system and the combination of Rowley with Sutton would destroy the intended purpose of Sutton. Firstly, the Examiner is not relying upon Sutton for the teaching of a baluster but relies on Rowley for the teaching of a baluster and relies on Sutton on the teaching of various modules. Secondly, the modification of Rowley in view of Sutton would not destroy the intended purpose of Sutton. Sutton teaches different modules in a barrier system and it is understood that a baluster of a deck is a type of barrier system. Further, substituting the functional modules of Rowley with one of the modules of Sutton would still allow the functional module to operate.
Applicant further argues that there is not reason or motivation to modify Rowley with Richison or Forbis without further argument. Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Richison is directed to modules having  panel fillers and since Rowley discloses the use of modules one would have reason to look to Richison for teachings related to modules. Further, Forbis is directed to balusters having a drain elements and Rowley is directed to a baluster and one would be motivated to provide the known technique for providing a drain element to other balusters.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634